DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kim Thien Bui on 10/28/2021.

Examiner’s amendments are as follows:
Replace claim 1, as follows:
A method performed by one or more computers, the method comprising: 	obtaining features of an input image, the input image comprising a plurality of pixels;	for each of one or more time steps starting from an initial time step and continuing until a final time step:		generating a network input by combining the features of the input image and a current segmentation output as of the time step, wherein the current segmentation output defines a current segmentation of the input image that assigns each of the plurality of pixels to a respective segmentation category from a predetermined set of segmentation categories, 		processing the network input that is generated by combining the features , 
wherein for each time step after the initial time step, the current segmentation output as of the time step is the updated segmentation output from the preceding time step; and	generating a final segmentation of the input image from the updated segmentation output for the final time step.

Cancel claim 8.

Replace claim 19, as follows:
A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations comprising:
obtaining features of an input image, the input image comprising a plurality of pixels;	for each of one or more time steps starting from an initial time step and continuing until a final time step:		generating a network input by combining the features of the input image , 
wherein for each time step after the initial time step, the current segmentation output as of the time step is the updated segmentation output from the preceding time step; and	generating a final segmentation of the input image from the updated segmentation output for the final time step.

Replace claim 20, as follows:
One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising:
obtaining features of an input image, the input image comprising a plurality of pixels;, 
wherein for each time step after the initial time step, the current segmentation output as of the time step is the updated segmentation output from the preceding time step; and	generating a final segmentation of the input image from the updated segmentation output for the final time step.




Allowable Subject Matter
Claims 1-7, and 9-20, are allowed.

Reasons for Allowance
Regarding independent claims 1, 19, and 20, (and their respective dependent claims), Wang (US PGPUB 2020/0167930 A1) reference discloses a CNN frameworks, to obtain accurate and robust segmentation of medical images. Lin (US PGPUB 2018/0350077 A1) reference discloses n image segmentation method for performing image segmentation through a neural network implemented by an image segmentation apparatus. However, Wang in view of Lin references whether taken alone or in combination fail to disclose “generating a network input by combining the features of the input image and a current segmentation output as of the time step, wherein the current segmentation output defines a current segmentation of the input image that assigns each of the plurality of pixels to a respective segmentation category from a predetermined set of segmentation categories, processing the network input that is generated by combining the features of the input image and the current segmentation output as of the time step using a convolutional recurrent neural network to generate an intermediate segmentation output for the time step, and generating an updated segmentation output for the time step from the intermediate segmentation output for the time step and the current segmentation output as of the time step, wherein for each time step after the initial time step, the current segmentation output as of the time step is the updated segmentation output from the preceding time step; and generating a final 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dai (US PGPUB 2016/0358337 A1) reference discloses an image semantic segmentation.
Zhang (US PGPUB 2019/0114774 A1) reference discloses a multi-branch neural network generates segmentation data for a received image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633